DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Applicant’s amendment filed 4/22/2021 is acknowledged.   Claim 17 has been canceled.   Claims 1-16 and 18-31 are pending.    Claims 21-29 are withdrawn from consideration as being drawn to a non-elected invention.   All of the amendment and arguments have been thoroughly reviewed and considered.   Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.   
Claim 1-16 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/31/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Haliday on 6/10/2020.
The application has been amended as follows: 
(a)	The claim 1 was deleted and replaced with the following:
--- Claim 1 (Currently Amended)	A set of cartridges for determining the methylation state of a nucleic acid, said set of cartridges comprising:
a first cartridge comprising:
		a sample receiving chamber;
		a column comprising a first matrix material;
		a temperature controlled channel or chamber;
		a sample removal chamber; and
		a plurality of chambers containing reagents and/or buffers, the sample receiving chamber, the column, the temperature controlled channel or chamber or a port into the temperature controlled channel or chamber, the sample removal chamber, and the plurality of chambers are disposed around a central valve and selectively in fluid communication with one or more channels in the central valve, wherein plurality of chambers in the first cartridge is configured to contain 
a second cartridge comprising:
		a sample receiving chamber;
		a column comprising a second matrix material;

		a plurality of chambers containing reagents and/or buffers, the sample receiving chamber, the column, the temperature controlled channel or chamber or a port into the temperature controlled channel or chamber, and the plurality of chambers are disposed around a central valve and selectively in fluid communication with one or more channels in the central valve, wherein plurality of chambers in the second cartridge is configured to contain 

(b)	In the claims 4, 5, 6, 7 and 8, the limitation “when present,” has been deleted.
(c)	In the clam 21 at line 10, the limitation --- to --- was inserted after “chamber”.
(d)	The claim 22 was deleted and replaced with the following:
--- Claim 22. (Currently Amended)  The method of claim 21, wherein said method further comprises:
providing converted DNA in a sample receiving chamber of the second cartridge in the set of cartridges and  operating said second cartridge to:
bind said converted DNA to said second matrix material;
wash the bound converted DNA;
elute the washed converted DNA from said second matrix material; and
desulphonate the converted DNA.---

(e)	The claim 28 was deleted and replaced with the following:

---Claim 28 (Currently Amended)	The kit according to claim 27, wherein said kit comprises a conversion reagent in said first cartridge or in a container separate from the first and second cartridges.---

(f)	The claim 29 was deleted and replaced with the following:
---Claim 29 (Currently Amended)	The kit of claim 28, wherein said kit comprises said conversion reagent in a container separate from the first and second cartridges. ---
(g)	The claim 30 was deleted and replaced with the following:
 ---Claim 30 (Currently Amended)	The kit of claim 28, wherein said kit comprises said conversion reagent in a chamber of the first cartridge. ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.    The examiner agreed that the prior art previously made of record did not teach the combination of components recited in the claims for the sets of cartridges and method of use as instantly claimed  for determining the methylation state of a nucleic acid or detecting a cancer or predisposition to a cancer.     
	The prior art currently made of record, Jovanovich et al (202120088249) teach a system, comprising: (a) a macroscale module that receives a liquid solution sample volume comprising a target analyte and that comprises beads for capturing and concentrating the target analyte; (b) a bioprocessor module comprising: (i) a microfluidic device comprising a microfluidic channel in fluidic communication with the macroscale module and configured to receive the beads, and (ii) a reaction chamber for performing a reaction on the target analyte to produce a processed sample; (c) a pressure source for moving the beads from the macroscale chamber into the microfluidic channel, wherein moving the beads with captured analyte into the microfluidic device effects a downscaling 
	While Jovanovich et al teach some aspects of the instant invention, the reference does not teach a set of cartridge comprising the combination of structural features recited in the instant claims 1-16 and 18-31 wherein at least one of said plurality of chambers in the first cartridge is configured to contain a conversion reagent and wherein at least one of said plurality of chambers in the second cartridge is configured to contain a desulphonation and/or elution reagent and wherein said sets of cartridges are used in method for determining the methylation state of a nucleic acid comprising the combination of method steps recited therein.    The instant invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637